Citation Nr: 0913600	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected posttraumatic stress 
disorder (PTSD) or service-connected residuals of a gunshot 
wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The appeal was remanded for additional development 
in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its November 2008 remand, the Board requested a VA 
examination and instructed the examiner to address whether 
the Veteran's hypertension was at least as likely as not 
proximately due to or aggravated by service-connected PTSD 
and/or residuals of a gunshot wound.  The Veteran attended 
that examination in December 2008.  The examiner found that 
hypertension was not caused by PTSD or the gunshot wound but 
offered no opinion as to whether hypertension was aggravated 
by these disabilities.  Per the previous remand instructions, 
such an opinion is needed before a decision can be rendered.  
See Stegall v. West, 11 Vet. App. 268 (1998). An addendum to 
the previous opinion should be obtained.

The Veteran has not received proper notice explaining the 
evidence needed to substantiate a claim for secondary service 
connection or service connection based on aggravation.  Such 
notice should be provided.

Records indicate that the Veteran is receiving Social 
Security Administration (SSA) disability benefits.  However, 
an August 2005 correspondence from SSA states that that SSA 
was unable to locate the Veteran's records.  The Veteran 
should be advised that his SSA records were unavailable and 
afforded the opportunity to submit them himself.

Accordingly, the case is REMANDED for the following action:

1. Additional Veterans Claims 
Assistance Act of 2000 notice must be 
provided to the Veteran, including a 
description of the evidence required to 
substantiate his claim for secondary 
service connection and for service 
connection based on aggravation.

The notice should also advise the 
Veteran that his SSA disability 
benefits records are unavailable and 
that such evidence may be pertinent to 
his claim.  He should be advised that 
he should submit any copies of these 
records that he has in his own 
possession.

2.  When the above development is 
completed, the entire claims file must 
be made available to a VA examiner, 
preferably the examiner who conducted 
the December 2008 VA examiner.  
Pertinent documents should be reviewed, 
particularly the December 2008 opinion.  
The examiner should provide an addendum 
opinion stating whether the Veteran's 
hypertension was at least as likely as 
not aggravated by PTSD or residuals of 
a gunshot wound.  An explanation for 
the opinion should be provided.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




